     Case 2:20-cv-01058-RFB-NJK Document 41 Filed 06/09/21 Page 1 of 2



1    HOLMAN LAW OFFICE
     Kristina S. Holman, SBN No. 3742
2
     8275 S. Eastern Ave., Suite 215
3    Las Vegas, NV 89123
     Tel: (702) 614-4777
4    Fax: (702) 487-3128
5
     Email: kholman@kristinaholman.com
     Attorney for Plaintiff,
6    William N. Covell, Jr.
                                UNITED STATES DISTRICT COURT
7

8
                                 FOR THE DISTRICT OF NEVADA

9     WILLIAM N. COVELL, JR.,                                 CASE NO.: 2:20-cv-01058-RFB-NJK
10
                          Plaintiff,
11    vs.                                                     STIPULATION AND ORDER TO
                                                              EXTEND TIME FOR PLAINTIFF
12    FREEMAN EXPOSITIONS, LLC, et al.,                       TO FILE HIS OPPOSITION TO
                                                              DEFENDANTS’, FREEMAN
13
                         Defendants.                          EXPOSITIONS, LLC AND
14                                                            TEAMSTERS LOCAL
                                                              UNION NO. 631, MOTIONS FOR
15                                                            SUMMARY JUDGMENT
                                                              (Fourth Request)
16
                                                          (
17

18
            IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
19

20   undersigned counsel of record, that Plaintiff, WILLIAM N. COVELL, JR., has until Friday,

21   June 11, 2021 to file his Opposition to Defendants’ Motions for Summary Judgment. This is an
22
     extension of time from the current due date of June 8, 2021.
23
     ...
24

25
     ...

26   ...
27
     ...
28




                                                    -1-
     Case 2:20-cv-01058-RFB-NJK Document 41 Filed 06/09/21 Page 2 of 2



1           This is the final extension requested by stipulation. This stipulation and order is sought
2
     in good faith and not for the purpose of delay. This is the fourth request for an extension of time.
3
            Dated this 8st day of June, 2021.
4

5
     HOLMAN LAW OFFICE                     MCCRACKEN, STEMERMAN & HOLSBERRY, LLP

6
     By: /s/ Kristina S. Holman            By:/s/ Eric B. Myers
7    Kristina S. Holman, Bar # 3742        Eric B. Myers SBN 8588
8
     8275 S. Eastern Ave., Suite 215       1630 South Commerce Street, Suite 1-A
     Las Vegas, Nevada 89123               Las Vegas, Nevada 89102
9    Attorney for Plaintiff,               Attorneys for Defendant Teamsters, Chauffeurs,
     William N. Covell, Jr.                Warehousemen and Helpers, Local Union No. 631
10

11   JACKSON LEWIS P.C.

12
     By: /s/ Lynne K. McChrystal___
13
     Lynne McChrystal
14   300 S. Fourth St., Suite 900
     Las Vegas, Nevada 89101
15   Attorney for Defendant,
     Freeman Expositions, LLC dba Freeman
16

17

18                                               ORDER
19
            IT IS SO ORDERED.
20
                        9th day of ________,
            Dated this _____        June     2021
21

22

23                                                 ___________________________________
                                                   U.S. DISTRICT COURT JUDGE
24

25

26

27

28




                                                     -2-
